Citation Nr: 1016419	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected posttraumatic stress disorder, currently 
evaluated 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1968 to January 1971.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of August 2004 and July 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Huntington, West Virginia and 
Montgomery, Alabama respectively.  Original jurisdiction in 
this case currently resides with the RO in Montgomery, 
Alabama.

Procedural history

In the above-referenced August 2004 rating decision, the RO 
granted the Veteran's service-connection claim for PTSD; a 50 
percent disability rating was assigned, effective May 28, 
1999.  The Veteran disagreed with this initially assigned 
PTSD rating and perfected an appeal as to that issue.  

Subsequently, the RO denied the Veteran's TDIU claim in the 
above-referenced July 2006 rating decision, and the Veteran 
timely perfected an appeal as to this issue as well.  The 
Veteran's appeals have been merged for the sake of economy.

In February 2010, the Veteran testified at a Travel Board 
hearing which was chaired by the undersigned Veterans Law 
Judge (VLJ) in Birmingham, Alabama.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.

At the February 2010 hearing, the Veteran submitted medical 
evidence directly to the Board, accompanied by a written 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2009).
Issues not on appeal

In September 2005, the Veteran perfected an appeal of the 
RO's assigned effective date [May 28, 1999] for the Veteran's 
award of service connection for PTSD.  However, at the 
February 2010 hearing, the Veteran submitted a written 
statement indicating that he wished to withdraw the effective 
date claim.  The Board finds that this statement qualifies as 
a valid withdrawal of the effective date issue, and it is no 
longer in appellate status.  See 38 C.F.R. § 20.204 (2009).


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's 
service-connected PTSD is manifested by an occupational and 
social impairment with reduced reliability and productivity 
due to symptoms including frequent panic attacks, depression, 
anxiety, disturbance in mood, sleep disturbance, 
irritability, and difficulty establishing effective work and 
social relationships.  

2.  The evidence of record is in equipoise as to whether the 
Veteran's service-connected disabilities render him unable to 
secure and follow substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating greater 
than 50 percent for the Veteran's service-connected PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

2.  Resolving the benefit of the doubt in the Veteran's 
favor, the criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West Supp. 2009); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for an increased disability rating in a letter 
dated February 22, 2005, including evidence "that your 
service-connected condition has gotten worse."   

The Veteran was also informed of the evidentiary requirements 
for entitlement to TDIU in an April 20, 2006 letter from the 
RO, including evidence "that your service-connected 
disability or disabilities are sufficient, without regard to 
other factors, to prevent you from performing the mental 
and/or physical tasks required to get or keep substantially 
gainful employment."  

The RO informed the Veteran of VA's duty to assist him in the 
development of his claims in the above-referenced VCAA 
letters, as well as in a subsequent letter dated January 25, 
2007, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining relevant records from 
any Federal agency.  He was also advised that a VA 
examination would be provided if necessary to decide his 
claims.  With respect to private treatment records, the 
letters informed the Veteran that VA would make reasonable 
efforts to obtain non-Federal evidence.  Included with the 
January 2007 letter was a copy of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
Veteran was asked to complete this release so that VA could 
obtain private treatment records on his behalf.

The February 2005 letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, Dingess element (1) is not at issue, and the 
Veteran was provided appropriate notice as to elements (2) 
and (3) as detailed above.  He was provided specific notice 
as to elements (4) and (5), degree of disability and 
effective date, in the above-referenced April 2006 and 
January 2007 VCAA letters from the RO.  

The Board notes that the Veteran was not provided a complete 
VCAA notice prior to the initial adjudication of his claims. 
 Following the issuance of the above-referenced VCAA letters, 
however, the Veteran was allowed the opportunity to present 
evidence and argument in response.  The claims were then 
readjudicated in a November 2008 statement of the case (SOC), 
and November 2008, March 2009, April 2009, May 2009 and 
October 2009 supplemental statements of the case (SSOCs).  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].  The Board accordingly 
finds that there is no prejudice to the Veteran in the timing 
of the VCAA notice.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the Veteran's VA and private treatment 
records, his Social Security Administration (SSA) records, 
his lay testimony, and lay statements from the Veteran's 
spouse and daughter have been associated with the claims 
folder.  

Additionally, the Veteran was provided VA examinations in 
October 2002, July 2004, March 2007, April 2007, November 
2008, and July 2009.  The reports of these examinations 
reflect that the examiners reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
appropriate physical or mental examinations and rendered 
appropriate diagnoses and opinions consistent with the 
evidence of record.  The Board therefore concludes that these 
examinations are adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2009); Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007). 

The Board notes that at his February 2010 hearing the Veteran 
asserted that the July 2009 VA examiner made him feel 
"agitated" during her questioning.  Indeed, the examiner 
specifically referenced the Veteran's agitation in her 
examination report, indicating that he told her "he was 
going to 'blow up' on her due to the result of his previous 
examination."  The Veteran asserted that there was 
"inaccurate information" in the last VA examination report, 
referencing the November 2008 VA examination which was 
conducted by the same VA examiner.  The VA examiner then gave 
the Veteran and his spouse an opportunity to explain what 
inaccuracies were included in the previous report, but none 
were identified. 

There is no indication that either the November 2008 or the 
July 2009 VA mental examination reports are inadequate.  As 
noted above, the VA examiner who administered both 
examinations reviewed the Veteran's medical history, took 
note of his current complaints, and rendering opinions that 
are supported by the record.  The Board notes the Veteran's 
claims, but finds no reason in the record to deem these 
examination reports inadequate for rating purposes.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a service representative and 
testified at a personal hearing.  Accordingly, the Board will 
proceed to a decision.

1.  Entitlement to an increased disability rating for 
service-connected posttraumatic stress disorder, currently 
evaluated 50 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002);  38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating mental disorders read as follows:

100 Percent:  Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

70 Percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

50 Percent:  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short-and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995);     see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].
GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

Analysis

Mittleider concerns

In addition to the Veteran's service-connected PTSD, the 
Veteran has also been diagnosed with "major depressive 
disorder, recurrent, mild."  The Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).

The medical evidence of record does not clearly distinguish 
symptomatology between these mental disorders.  Resolving all 
doubt in favor of the Veteran, the Board will therefore 
ascribe all of the Veteran mental illness symptomatology to 
his service-connected PTSD.

Schedular rating

The Veteran's service-connected PTSD is currently rated 50 
percent disabling.  

To warrant the assignment of an increased rating to 70 
percent, the Veteran's PTSD must manifest in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.   See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

After reviewing all the evidence of record, the Board finds 
that the assignment of a 70 percent disability rating for the 
Veteran's service-connected PTSD is not warranted.

The record demonstrates that the Veteran reported suicidal 
ideation on two occasions during the appeal period.  At his 
most recent VA examination in July 2009 he reported "passive 
suicidal thoughts" but no intent or plan.  He denied that he 
needed any psychiatric hospitalization, and specifically 
noted that "thoughts of his grandchildren prevent him from 
acting on suicidal thoughts."  Similarly, at an April 2007 
VA examination, he reported suicidal ideation, again with no 
intent or plan, indicating "he would not harm himself 
because of his religious beliefs."  

However, on six separate mental health evaluations with 
treating physicians dating from October 2008 to September 
2009, the Veteran specifically denied having suicidal or 
homicidal ideation.  See the Veteran's October 28, 2008 VA 
Mental Health Psychiatry Clinic Note [noting an "absence of 
any overt lethal ideation"]; a December 16, 2008 VA Primary 
Care Note [noting that he "denies any current homicidal or 
suicidal ideations"]; a February 27, 2009 VA Psychiatry 
Note; a June 17, 2009 VA Mental Health Note [where the 
Veteran indicated "no" when asked if he had thoughts of 
harming himself]; an August 10, 2009 VA Mental Health Note 
[where the Veteran "denied thoughts of self harm"]; and a 
September 9, 2009 VA Mental Health Note [noting that he 
denies any homicidal or suicidal ideation].  He also denied 
suicidal ideation at a November 2008 VA examination.  

The Veteran has not demonstrated nor asserted that he engages 
in any obsessional rituals that interfere with routine 
activities.  In fact, the April 2007 and November 2008 VA 
examiners noted he did not engage in obsessional or 
ritualistic behavior.  Although the July 2009 VA examiner 
noted that the Veteran admitted obsessional/ritualistic 
behavior, she stated she "could not ascertain" any such 
behavior.  There is no evidence that he has exhibited 
intermittently illogical, obscure or irrelevant speech, nor 
that he has experienced spatial disorientation.  
Additionally, the Veteran has appeared at all VA examinations 
during the pendency of the appeal neatly and appropriately 
dressed with good hygiene.  

Although the Veteran has indicated he doesn't like to be 
around a crowd and avoids social situations, the evidence of 
record does not reflect that he is unable to establish and 
maintain effective relationships.  Indeed, the Veteran has 
maintained a 41 year marriage with his spouse and indicated 
at his July 2009 VA examination that they lived together in a 
loving relationship.  He also testified that he goes fishing 
with a friend, who he usually saw twice a week, and that he 
has friends at group therapy.  An inability to establish and 
maintain effective relationships as a result of PTSD is not 
shown.

With respect to impaired impulse control, the record clearly 
demonstrates that the Veteran experiences unprovoked 
irritability.  However, both the Veteran and his wife have 
frequently indicated to VA physicians that the Veteran has 
never become violent.  Indeed, the April 2007, November 2008, 
and July 2009 VA examiners each indicated in their respective 
reports that the Veteran had "good" or "fair" impulse 
control.  The Board notes that the Veteran's spouse and 
daughter have submitted statements noting a prior incident 
when he had a "spell" and struck his pregnant daughter and 
his son-in-law; however, the Veteran and his spouse have 
contradicted this account.   

With respect to depression, the record reflects that the 
Veteran experiences depression that affects his ability to 
function.  A July 2009 VA examiner noted that the Veteran's 
"depressive symptoms are considered to contribute to 
psychosocial functioning impairments".  An April 2007 VA 
examiner also indicated that the Veteran should be working in 
a low-stress environment.   The Veteran's VA psychologist 
also indicated in April 2009 that his mental health symptoms 
had become chronic and that he was not a candidate for 
employment or vocational rehabilitation.  Although there is 
some evidence of depression that affects the Veteran's 
functionality, as well as evidence that the Veteran has some 
difficulty in adapting to stressful circumstances, the July 
2009 VA examiner found his difficulties obtaining or 
maintaining a job due to anger and irritability were only 
moderate.  It was specifically noted that he was not 
unemployable solely due to PTSD at that time.  

The Board notes that its inquiry is not strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the probative 
evidence of record does not demonstrate the Veteran's 
service-connected PTSD warrants a higher schedular rating.  
In fact, VA examiners in April 2007, November 2008, and July 
2009 found the Veteran's PTSD signs and symptoms did not 
result in deficiencies in "judgment thinking, family 
relations, work, mood, or school" as required for the 
assignment of a 70 percent disability rating under Diagnostic 
Code 9411.  

Further, during the course of the appeal period, no treating 
physician or VA examiner has assigned the Veteran a GAF score 
less than 50.  Significantly,  the Veteran has most recently 
been assigned a GAF score of 60, which as noted above is 
consistent with moderate impairment. 

The Board also finds that the Veteran does not have total 
occupational and social impairment as contemplated by a 100 
percent disability rating for PTSD.  There is no evidence of 
gross impairment to thought processes and communication or 
persistent delusions or hallucinations and no probative 
evidence of a persistent danger of the Veteran hurting 
himself or others, a disorientation to time or place, or 
memory loss for names of close relatives or own name.  At his 
most recent VA examination in July 2009, the examiner noted 
the Veteran exhibited "[u]nremarkable, clear, coherent" 
speech, was "neatly groomed" and was oriented to person, 
time, and place.  

Based on a review of all of the evidence, the Board concludes 
that an increased rating greater than the currently assigned 
50 percent for the Veteran's service-connected PTSD is not 
warranted.  The overall evidence of record demonstrates the 
Veteran's PTSD is most appropriately rated as 50 percent 
disabling under Diagnostic Code 9411.  The persuasive 
evidence of record indicates the Veteran displays factors 
consistent with the currently assigned disability rating of 
50 percent, such as frequent panic attacks, disturbances of 
motivation and mood, anxiety, sleep disturbance, and 
difficulty establishing effective relationships.  

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, a 50 percent rating has been assigned since the 
effective date of service connection, May 28, 1999.  The 
evidence of record shows that throughout the appeal period 
the Veteran's PTSD was essentially stable, manifested by 
depressed mood, anxiety, panic attacks, sleep disturbance, 
and irritability.  The Veteran has not evidenced worse 
symptomatology warranting a disability rating other than the 
currently-assigned 50 percent at any time during the period 
under consideration.  Accordingly, staged ratings are not 
applicable.

Extraschedular consideration

According to VA regulations, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), provided 
a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected PTSD.  The evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the evidence demonstrates that the 
Veteran's PTSD manifests in panic attacks, depression, 
anxiety, disturbances in mood, sleep disturbances, and 
irritability.  Such symptomatology is specifically 
contemplated under the mental disability diagnostic codes, 
and the Veteran's currently-assigned 50 percent disability 
rating.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings 
schedule.  Therefore, a referral of the Veteran's PTSD 
disability for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that the criteria for an increased rating greater 
than 50 percent for the Veteran's service-connected PTSD are 
not met.  A preponderance of the evidence is against the 
claim.  Therefore, the benefit sought on appeal is denied.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

Relevant law and regulations

TDIU - in general

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  See 38 C.F.R. § 4.16(a) (2009).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2009).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered.

The Veteran is service-connected for PTSD, which is currently 
rated 50 percent disabling.  The Veteran is also service-
connected for diabetes mellitus, rated 20 percent disabling, 
and peripheral neuropathy of the upper and lower extremities, 
each extremity rated 10 percent disabling.  The Veteran has a 
combined disability rating of 80 percent.

In light of the 50 percent rating currently assigned for 
PTSD, in conjunction with a combined rating over 70 percent, 
the Veteran meets the criteria for schedular consideration of 
TDIU.  See 38 C.F.R. § 4.16(a) (2009).

The Veteran has asserted that he can no longer follow gainful 
employment due to his service-connected disabilities.   

The Board initially acknowledges that based on the evidence 
of record, to include a September 2000 determination from the 
Social Security Administration (SSA), it is clear that the 
Veteran is currently unable to secure or follow gainful 
employment because of his multiple disabilities.  Indeed, the 
record shows the Veteran has not worked since 1999 after he 
retired from a tire plant due to a knee disability.  However, 
the determinative issue in this case is whether the Veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities 
alone, without considering the impact the Veteran's other 
nonservice-connected disabilities may have [to include knee 
disabilities, sleep apnea, headaches, carpal tunnel syndrome, 
and others].  See 38 C.F.R. § 3.341. 

A September 2000 SSA determination awarded the Veteran 
disability benefits based on the overall impact that all of 
his disabilities had on his employment ability, including the 
impact of his service-connected disabilities.  While this 
decision indicates that the Veteran is currently unemployable 
due the combined impact of his disabilities, it does not 
establish that his service-connected disabilities render him 
unemployable.

With respect to the Veteran's service-connected diabetes 
mellitus and peripheral neuropathy, a March 2007 VA examiner 
concluded upon review of the medical history that the 
Veteran's diabetes "would not significantly impair work 
ability."  Subsequently, a November 2008 VA examiner 
concluded that the Veteran's diabetes "does not affect 
employment," and that his peripheral neuropathy "may affect 
heavy and light physical labor, but does not affect sedentary 
work."  Finally, the July 2009 VA examiner concluded that 
the Veteran's diabetes and peripheral neuropathy [along with 
a left knee disability] would preclude him from physical 
labor, but that he "is capable of sedentary labor."  

With respect to the Veteran's service-connected PTSD, there 
is conflicting medical evidence of record regarding the 
overall impact PTSD has on the Veteran's ability to secure 
and follow substantially gainful employment.  It was the 
opinion of Dr. P.H. in June 2005 that the Veteran's PTSD 
manifested in deteriorating family relationships, insomnia 
with nightmares, "spells" requiring he to go to bed, loss 
of consciousness and memory, and short temper resulting in 
frequent "blow ups" around his grandchildren.  Dr. P.H. 
concluded that these symptoms "have been fully evaluated by 
several specialists and cannot be attributed to any other 
diagnosis . . . [the Veteran] is still completely disabled at 
this time and is unable to find or obtain gainful 
employment."  Correspondence dated in April 2009 from 
J.M.B., Ph.D, the Veteran's VA clinical psychologist, noted 
that his PTSD manifests in "sleep disturbance secondary to 
nightmares, increased startle response, hyperarousal, and 
avoidant patterns," and that his symptoms had "not 
responded well to treatment and are now considered to be 
chronic."  J.M.B. also concluded that significant 
improvement was not expected and that "[b]ecause his mental 
health symptoms have become chronic, I do not think he is a 
candidate for employment or for vocational rehabilitation." 

Contrary to these opinions are those of the April 2007 VA 
examiner, K.S.F., and the November 2008 and July 2009 VA 
examiner, K.L.C.  In April 2007, K.S.F found after a review 
of the Veteran's medical history and mental examination that 
"[t]here is no evidence that [the Veteran's] PTSD is of the 
severity that it would impact his ability to work in a low-
stress environment.  [The Veteran] should not be considered 
unemployable due to his PTSD."  K.L.C., in November 2008, 
found that "the veteran retired in 1999 due to physical 
health reasons and is not considered unemployable due to PTSD 
alone, although due to irritability, he may have moderate 
impairment in jobs requiring frequent social interaction."  
She provided similar conclusions in July 2009, but noted that 
the Veteran's depressive symptoms "contribute to 
psychosocial functioning impairments."  

The Board notes there is no medical evidence of record that 
specifically assesses how the Veteran's six service-connected 
disabilities [PTSD, diabetes, and peripheral neuropathy of 
each extremity] as a whole affect the Veteran's ability to 
secure and follow substantially gainful employment, without 
regard to the Veteran's other nonservice-connected 
disabilities.  VA examiners have clearly indicated that the 
Veteran's PTSD and diabetes and neuropathy in isolation from 
each other, do not render the Veteran unemployable.  These 
opinions , however, indicate that the Veteran's diabetes and 
peripheral neuropathy render him incapable of performing any 
jobs requiring manual labor.  It also appears that his PTSD 
further limits his ability to perform sedentary work by 
restricting him to jobs that require little to no social 
interaction and in a low stress environment.  The Board finds 
that, overall, these opinions portray a narrow field within 
which the Veteran might be able to secure and follow 
substantially gainful employment.  

Accordingly, after carefully weighing all of the available 
evidence of record, the Board finds that in light of the 
Veteran's narrow occupational opportunities, there exists an 
approximate balance of evidence for and against the Veteran's 
TDIU claim.  When the evidence for and against the claim is 
in relative equipoise, by law, the Board must resolve all 
reasonable doubt in favor of the appellant.  See 38 U.S.C.A. 
§ 5107 (West 2002);  38 C.F.R. § 3.102 (2009).  With 
resolution of doubt in the Veteran's favor, the Board finds 
that entitlement to TDIU is warranted under 38 C.F.R. § 
4.16(a).  




ORDER

Entitlement to an increased disability rating greater than 50 
percent for service-connected PTSD is denied.

Entitlement to TDIU is allowed, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


